DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-3, drawn to a semiconductor package, classified in class 257, subclass 700.
II.    Claims 4-5, drawn to a method of manufacturing a semiconductor package, classified in class 438, subclass 455.
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, in claim 1, the outermost edge portion protruding outward could be formed by using laser cut top and bottom surfaces of a wafer instead of forming first and second grooves.
Applicant’s Election
In an interview on 5/18/2022, Applicant's representative telephonically elected,
without traverse, GROUP I, claims 1-3, directed to the device.
Accordingly, claims 4-5 are withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR 1.142(b).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshikawa et al (US Pub 2018/0108585).
Hoshikawa (fig. 5) teaches a semiconductor package, comprising:
a multilayer structure (LCD panel 200) having at least a synthetic resin layer (transparent plate 1, synthetic resin, col. 6, lines 36-38); and
an outermost edge portion such that an end face of the synthetic resin layer protrudes outward compared to end faces of other layers.

    PNG
    media_image1.png
    248
    450
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshikawa in view of Aziz et al (US Pub 2012/0273389).
Hoshikawa teaches the semiconductor package (200), but does not teach a transport tray for the semiconductor package.
Aziz (fig. 8A) teaches a transport tray (semiconductor tray carrier 100, [0079]) for the semiconductor package ([0002]) comprising a plurality of storage parts (base part 102, tray cover 104, [0079]) that stores the semiconductor package, the storage parts storing the semiconductor package. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the panel 200 of Hoshikawa with tray carrier 100 of Aziz in order to transport the semiconductor devices to a next workstation as taught by Aziz, [0002] and [0079].

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests the synthetic resin layer between a glass layer and a silicon layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892